Citation Nr: 1414539	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-48 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hernia disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel







INTRODUCTION

The Veteran had active duty training (ACDUTRA) service from December 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed an Appellate Brief (informal hearing presentation) on behalf of the Veteran in March 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
 
FINDING OF FACT

The Veteran does not have a current hernia disorder.


CONCLUSION OF LAW

The criteria for service connection for a hernia disorder has not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2010 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran told VA that he was diagnosed and underwent surgery for his hernia disorder at a private hospital in 1966.  Review of the claims file shows that these medical records were not obtained or associated with the file.  However, the Board also notes the Veteran's STRs diagnosed the hernia and discuss upcoming surgical repair as well.  Further, VA has conceded the presence of a hernia while on ACDUTRA and surgical repair in 1966, as evidenced by the award of service connection for a hernia scar in an April 2012 rating decision.  It is the Veteran's current diagnosis that is of issue in this case, and thus, the Board may issue a decision without the 1966 surgical repair records, without prejudice to the Veteran, as the 1966 hernia and subsequent surgery has already been established by the Veteran's STRs and duplicative information would not assist the Veteran's case.  

The Veteran was also afforded a VA examination in April 2012.  The Board finds that this examination was adequate because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis.  Upon examination, the examiner found no disabilities related to the Veteran's previous hernia disorder.  As such, no rationale could be provided regarding a diagnosis.  The Board finds that this examination was adequate, and the medical opinion was given only after review of the claims file and thorough examination.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Service connection may also be granted for a disability resulting from disease or injury incurred during ACDUTRA or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The presumptions of soundness and aggravation do not apply to periods of active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).  

Review of the Veteran's STRs shows the diagnosis of an inguinal hernia during ACDUTRA service in April 1966.  These records also indicate that a surgical repair was scheduled.

The Veteran was afforded a VA examination in April 2012 in connection with his claim.  After an examination, the examiner found no current disabilities related to the Veteran's 1966 left inguinal hernia and subsequent repair.  There is no other opinion or medical evidence of record showing a current hernia or hernia related disorder, with the exception of the Veteran's scar from the 1966 hernia repair, which has been service connected.

The Board notes that the Veteran has asserted that he developed a hernia while on ACDUTRA and that this disorder should be service connected.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he experienced a hernia while on ACDUTRA and that the hernia disorder required surgery.  However, the Board notes that the VA examination report is more probative in this case as to the current diagnosis of the Veteran, due to the examiner's medical training and experience in diagnosing medical conditions.  The Board agrees with the Veteran that his service treatment records reflect a diagnosis of a hernia while on ACDUTRA, however, that is not the only necessary step in establishing service connection.  As previously discussed, there is no evidence of a current or chronic disorder related to the Veteran's April 1966 hernia, as such service connection cannot be granted.  

The Board also notes that the Veteran testified that he believes his records are incomplete and that his reason for discharge had been changed in his May 2010 notice of disagreement.  Specifically, he stated that the record of his visit to the doctor days prior to his advanced infantry graduation was missing and that his discharge certificate had been changed from "medically disqualified under honorable conditions" to "honorable discharge."  The Board finds that because the diagnosis of a hernia while on ACDUTRA has already been established, the Board does not need to evaluate this testimony from the Veteran, as the outcome would not assist the Veteran with his case.  Further proof of a hernia diagnosis in 1966 or a medical discharge for a hernia disorder would not affect the Veteran's current state of health or assist with diagnosing a current chronic condition.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  




ORDER

Service connection for a hernia disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


